Citation Nr: 0933053	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  03-04 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for a 
fungus infection of the groin and feet.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty in the Coast Guard from 
April 1961 to April 1965.  This appeal initially came before 
the Board of Veterans' Appeals (Board) from a January 2002 RO 
decision which denied an evaluation in excess of 30 percent 
for a service-connected fungus infection of the groin and 
feet.  The Board remanded the appeal in February 2005.  

In his substantive appeal, dated by the Veteran in January 
2003, the Veteran requested a Travel Board hearing in Costa 
Rica.  The Veteran was notified that VA had no mechanism for 
holding a hearing in Costa Rica.  It appears that the Veteran 
has withdrawn his request for a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Because the Veteran is living in Costa Rica, the Veteran has 
not been able to report for examination at a VA facility.  
The Veteran was notified, by a letter issued in May 2009, 
that he could arrange for fee-basis examination of his skin 
disability through the United States Embassy in Costa Rica.  
VA advised the Veteran, in a May 2009 letter, that he should 
ask the American Consulate or Embassy to help him set up a 
fee-basis examination, and that the report of the examination 
should be forwarded to VA through the American 
Embassy/Consulate.  VA provided a detailed set of 
instructions for the examiner chosen to provide the 
examination.  

The Veteran acknowledged that he had received a travel 
voucher so that he could be reimbursed for the cost of the 
appearing for the examination.  The Veteran indicated that 
the American Embassy could not obtain an appointment for him 
for two weeks, then, in a June 19, 2009, e-mail, indicated 
that the scheduling of the examination was "not a Embassy 
issue."  The Veteran notified VA that it was "too 
complicated" to obtain an examination in Costa Rica.  The 
Veteran waived his right to further examination and requested 
that the claim be decided on the evidence of record.  

However, in correspondence dated in July 2009 and received by 
the Board in August 2009, the Veteran stated that he will 
"consider" having a VA examination "if VA approved."  As 
it appears that the Veteran is revoking his waiver of the VA 
examination, the Board will Remand the claim to afford the 
Veteran additional opportunity to arrange for examination of 
his service-connected skin disability, at VA expense.  The 
Veteran should advise VA of the examination arrangements and 
appear for the examination as soon as possible.  

The Board notes that the governing regulation mandates that, 
when a claimant fails to report for an examination scheduled 
in conjunction with a claim for an increased rating, without 
good case, the claim be denied.  38 C.F.R. § 3.655 (2009); 
Engelke v. Gober, 10 Vet. App. 396, 399 (1997).  The Board 
notes that the Veteran has reiterated, in numerous 
communications, that VA has been too slow in resolving the 
claim, which was initially filed in May 2001.  The Board 
notes, however, that VA cannot provide the Veteran an 
examination of the service-connected disability in Costa Rica 
without the cooperation of the Veteran.  VA's duty to assist 
the Veteran in developing the facts and evidence pertinent to 
a Veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

The Veteran should be advised, as he was 
in May 2009, that he should, in 
coordination with the American Embassy 
or Consulate, obtain fee-basis 
examination of his service-connected 
skin disability.  The examiner who 
conducts the examination should be 
provided with the examination criteria 
attached to the May 19, 2009 letter.  
The Veteran should be advised that the 
examination report should be forwarded 
to VA from the examiner by the United 
States Embassy/Consulate.  

If no response is received from the 
Veteran within the time set by VA for 
response, the claims file should be 
returned to the Board, after a 
supplemental statement of the case is 
issued to the Veteran and his 
representative.  An appropriate period 
of time should be allowed for response.  
The RO should document all contacts with 
the U.S. Embassy/Consulate and the 
Veteran.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


